ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Schultz, 2011 IL App (3d) 100340




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    TORY J. SCHULTZ, Defendant-Appellee.



District & No.             Third District
                           Docket No. 3-10-0340


Filed                      October 5, 2011


Held                       The trial court erred in dismissing an indictment for felony disorderly
(Note: This syllabus       conduct based on a threat against one victim at a school on the ground
constitutes no part of     that the disorderly conduct statute does not penalize threats directed
the opinion of the court   against a single person, since the word “persons,” as used in section 26-
but has been prepared      1(a)(13) of the Code of Criminal Procedure is properly read as including
by the Reporter of         both the singular and the plural and the indictment did state an offense.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Mercer County, No. 10-CF-15; the Hon.
Review                     James G. Conway, Jr., Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                  Gregory McHugh, State’s Attorney, of Aledo (Terry A. Mertel and
Appeal                      Robert M. Hansen, both of State’s Attorneys Appellate Prosecutor’s
                            Office, of counsel) for the People.

                            Glenn Sroka, of State Appellate Defender’s Office, of Ottawa, for
                            appellee.


Panel                       PRESIDING JUSTICE CARTER delivered the judgment of the court,
                            with opinion.
                            Justice Lytton concurred in the judgment and opinion.
                            Justice Holdridge dissented, with opinion.




                                              OPINION

¶1          The defendant, Tory J. Shultz, was charged by indictment with disorderly conduct (720
        ILCS 5/26-1(a)(13) (West 2010)). The defendant filed a motion to dismiss, alleging that the
        indictment failed to state an offense. After a hearing, the circuit court granted the defendant’s
        motion, and the State appealed. We reverse and remand.

¶2                                              FACTS
¶3          The indictment in this case alleged that on or about February 24, 2010, the defendant
        committed disorderly conduct when he “threatened bodily harm directed at B.S. at the High
        Roads School, a school in the city of Aledo, Mercer County, Illinois, by threatening to shoot
        B.S.” At the preliminary hearing, the State presented the following testimony:
            “[The defendant] instructed Richard Gregg to take photographs of him with his text
            phone and text them to B.S. and told him that they were loading up and they were
            coming. B.S. responded back that if they came to his house that he had a gun, took a
            picture of a shotgun, texted a picture of the gun back to Richard Gregg’s phone. At that
            time Richard Gregg was instructed by [the defendant], respond back to him, tell him we
            are not talking about his [house], we are coming to school and tell him we are coming
            to the school and [sic] shoot him the next day.”
        The photographs of the defendant taken by Richard Gregg displayed the defendant holding
        two guns.
¶4          A call was made to the Aledo police department regarding the threat, and the Mercer
        County sheriff’s department locked down two schools while they investigated the threat.
¶5          The defendant filed a motion to dismiss, alleging that the indictment failed to state an
        offense because the statute penalizes threats “directed at persons,” not threats directed at a

                                                  -2-
       single person. On April 19, 2010, the circuit court agreed and granted the defendant’s motion
       to dismiss, finding that the statute was “an anti-Columbine type statute” and that it “was not
       designed to prosecute an individual for a felony.” The State appealed.

¶6                                           ANALYSIS
¶7         On appeal, the State argues that the circuit court erred when it granted the defendant’s
       motion to dismiss. Specifically, the State contends that the statute’s use of “persons” includes
       the singular as well as the plural. The State’s argument poses a question of statutory
       construction, which we review under the de novo standard. People v. Alcozer, 241 Ill. 2d 248,
       254 (2011).
¶8         At the time the defendant allegedly committed this offense, section 26-1(a)(13) of the
       Criminal Code of 1961 (720 ILCS 5/26-1(a)(13) (West 2010)) defined disorderly conduct,
       in relevant part, as conduct by which an individual knowingly “[t]ransmits or causes to be
       transmitted a threat of destruction of a school building or school property, or a threat of
       violence, death, or bodily harm directed against persons at a school, school function, or
       school event, whether or not school is in session.”
¶9         Section 1.03 of the Statute on Statutes (5 ILCS 70/1.03 (West 2010)) provides that
       “[w]ords importing the singular number may extend and be applied to several persons or
       things, and words importing the plural number may include the singular.” Section 1 of the
       Statute on Statutes (5 ILCS 70/1 (West 2010)) provides that, “[i]n the construction of
       statutes, this Act shall be observed, unless such construction would be inconsistent with the
       manifest intent of the General Assembly or repugnant to the context of the statute.” We hold
       that section 26-1(a)(13)’s language is unambiguous and that the term “persons” is properly
       read as including both the singular and the plural. We find nothing in the plain language of
       the statute to indicate a context hostile to this construction of “persons” or to indicate that
       such construction is inconsistent with legislative intent. See 5 ILCS 70/1 (West 2010); see
       also Alcozer, 241 Ill. 2d at 254 (noting that the best indicator of legislative intent is the plain
       language of the statute itself). Accordingly, we hold that the circuit court erred when it
       dismissed the indictment for failure to state an offense.

¶ 10                                     CONCLUSION
¶ 11       The judgment of the circuit court of Mercer County is reversed and the case is remanded
       for further proceedings.

¶ 12       Reversed and remanded.

¶ 13       JUSTICE HOLDRIDGE, dissenting:
¶ 14       I respectfully dissent. When construing a statute, a court must ascertain and give effect
       to the intent of the legislature. People v. Carter, 213 Ill. 2d 295, 301 (2004). “The most
       reliable indicator of legislative intent is the language of the statute, which, if plain and
       unambiguous, must be read without exception, limitation, or other condition.” (Internal

                                                  -3-
       quotation marks omitted.) Id. Where the statutory language is plain and unambiguous, “we
       must apply the statute without resort to further aids of statutory construction.” People v.
       Collins, 214 Ill. 2d 206, 214 (2005). We may consider extrinsic aids for construction only
       when the statutory language is ambiguous. Id. In that event, we may resort to aids for
       construction to resolve the ambiguity. Id. Moreover, “[c]riminal or penal statutes must be
       strictly construed in the defendant’s favor, and nothing should be taken by intendment or
       implication beyond the obvious or literal meaning of the statute.” (Internal quotation marks
       omitted.) Carter, 213 Ill. 2d at 301.
¶ 15        The criminal statute at issue in this case defined disorderly conduct, in relevant part, as
       conduct by which an individual knowingly “[t]ransmits or causes to be transmitted a ***
       threat of violence, death, or bodily harm directed against persons at a school.” (Emphasis
       added.) 720 ILCS 5/26-1(a)(13) (West 2010). This plain and unambiguous language
       criminalizes threats of violence or bodily harm directed at more than one person at a school.
       In my view, this unambiguous provision should be applied as written. Collins, 214 Ill. 2d 206
       at 214.
¶ 16        The majority, however, concludes that the statute “unambiguously” criminalizes threats
       of violence directed at a single person, even though that reading is at variance with the
       statute’s plain language. The majority reaches this conclusion by reading the statute together
       with section 1.03 of the Statute on Statutes, which provides that “[w]ords importing the
       singular number may extend and be applied to several persons or things, and words
       importing the plural number may include the singular.” 5 ILCS 70/1.03 (West 2010). I find
       this analysis problematic. First, it is not entirely clear whether the Statute on Statutes should
       be treated as being part of the underlying criminal statute itself (i.e., as incorporated into the
       statutory language of that statute), or merely as an extrinsic “aid of construction” which may
       be applied only if the underlying criminal statute is ambiguous. I believe that the latter view
       is more sound. But even if section 1.03 of the Statute on Statutes were deemed part of the
       relevant statutory language in this case, it would not support the majority’s conclusion.
       Section 1.03 merely provides that words importing the plural number “may include the
       singular.” (Emphasis added.) 5 ILCS 70/1.03 (West 2010). It does not provide that words
       importing the plural shall include the singular. Thus, section 1.03 does not require us to read
       “persons” as including “person.” At most, it creates an ambiguity in the underlying criminal
       statute. Because the rule of lenity requires us to resolve any ambiguities in a criminal statute
       in favor of the accused (People v. Jones, 223 Ill. 2d 569, 581 (2006)), I would affirm the
       circuit court’s dismissal of the indictment.




                                                  -4-